
	
		III
		112th CONGRESS
		1st Session
		S. RES. 254
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Reed (for himself,
			 Ms. Murkowski, Mr. Whitehouse, Mr.
			 Corker, Mr. Crapo,
			 Ms. Snowe, Mr.
			 Blunt, Mr. Brown of
			 Massachusetts, Mr. Roberts,
			 Mr. Begich, Mr.
			 Lieberman, Ms. Landrieu,
			 Mr. Akaka, Mr.
			 Rubio, Mrs. Hagan,
			 Mr. Baucus, Mr.
			 Blumenthal, Mrs. Hutchison,
			 Mr. Casey, Mr.
			 Burr, and Mr. Cochran)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating August 16, 2011, as “National
		  Airborne Day”. 
	
	
		Whereas the airborne forces of the Armed Forces have a
			 long and honorable history as bold and fierce warriors who, for the national
			 security of the United States and the defense of freedom and peace, project the
			 ground combat power of the United States by air transport to the far reaches of
			 the battle area and to the far corners of the world;
		Whereas the United States’ experiment with airborne
			 operations began on June 25, 1940, when the Army Parachute Test Platoon was
			 first authorized by the Department of War, and 48 volunteers began training in
			 July 1940;
		Whereas August 16 marks the anniversary of the first
			 official Army parachute jump on August 16, 1940, to test the innovative concept
			 of inserting United States ground combat forces behind a battle line by means
			 of a parachute;
		Whereas the success of the Army Parachute Test Platoon in
			 the days immediately before the entry of the United States into World War II
			 validated the airborne operational concept and led to the creation of a
			 formidable force of airborne formations, such as the 11th, 13th, 17th, 82nd,
			 and 101st Airborne Divisions;
		Whereas included in these divisions, and among other
			 separate formations, were many airborne combat, combat support, and combat
			 service support units that served with distinction and achieved repeated
			 success in armed hostilities that provide the lineage and legacy of many
			 airborne units throughout our Armed Forces;
		Whereas the achievements of the airborne forces during
			 World War II prompted the evolution of those forces into a diversified force of
			 parachute and air-assault units that, over the years, have fought in Korea,
			 Vietnam, Grenada, Panama, the Persian Gulf region, and Somalia, and have
			 engaged in peacekeeping operations in Lebanon, the Sinai Peninsula, the
			 Dominican Republic, Haiti, Bosnia, and Kosovo;
		Whereas since the terrorist attacks on September 11, 2001,
			 United States airborne forces, which include members of the XVIII Airborne
			 Corps, the 82nd Airborne Division, the 101st Airborne Division, the 173rd
			 Airborne Brigade Combat Team, the 4th Brigade Combat Team (Airborne) of the
			 25th Infantry Division, the 75th Ranger Regiment, and special operations forces
			 of the Army, Marine Corps, Navy, and Air Force, together with other units of
			 the Armed Forces, have demonstrated bravery and honor in combat, stability, and
			 training operations in Afghanistan and Iraq;
		Whereas the modern-day airborne force also includes other
			 elite forces composed of airborne trained and qualified special operations
			 warriors, including Army Special Forces, Marine Corps Reconnaissance units,
			 Navy SEALs, and Air Force combat control and para-rescue teams;
		Whereas of the members and former members of the United
			 States airborne forces, thousands have achieved the distinction of making
			 combat jumps, dozens have earned the Medal of Honor, and hundreds have earned
			 the Distinguished Service Cross, the Silver Star, or other decorations and
			 awards for displays of heroism, gallantry, intrepidity, and valor;
		Whereas the members and former members of the United
			 States airborne forces are all members of a proud and honorable tradition that,
			 together with their special skills and achievements, distinguishes such members
			 as intrepid combat parachutists, air assault forces, special operation forces,
			 and, in former days, glider troops;
		Whereas the history and achievements of the members and
			 former members of the United States airborne forces warrant special expressions
			 of the gratitude of the people of the United States; and
		Whereas since the airborne forces, past and present,
			 celebrate August 16 as the anniversary of the first official jump by the Army
			 Parachute Test Platoon, August 16 is an appropriate day to recognize as
			 National Airborne Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August
			 16, 2011, as “National Airborne Day”; and
			(2)calls on the
			 people of the United States to observe National Airborne Day with appropriate
			 programs, ceremonies, and activities.
			
